Citation Nr: 0412158	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-05 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service with the United 
States Armed Forces - Far East Command from September 3, 1941 
to December 25, 1941, and from March 9, 1946 to April 2, 
1946.  He died in August 1992.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death and denied entitlement to 
accrued benefits.  

In an August 2003 statement, the appellant raised the issue 
of entitlement to non-service-connected death pension 
benefits.  This issue has not been adjudicated by the RO and 
is not currently before the Board.  It is referred to the RO 
for appropriate development.  

In a March 2004 rating decision, the RO denied the 
appellant's claim for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.  The appellant has not filed 
a notice of disagreement with this determination and the 
issue has not been certified for appellate review.  It will 
not be addressed herein.  

A motion to advance this case on the Board's docket, which 
was received by the Board on April 16, 2004, was granted by 
the Board on April 22, 2004, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

In May 2004, the Board received a statement from the 
appellant requesting that she be scheduled for a personal 
hearing at the Los Angeles, California, RO.  She did not 
specify whether she wanted a hearing before RO personnel or a 
Veterans Law Judge sitting at the RO.  The law provides that 
a claimant may request a hearing before RO personnel or 
traveling Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  See 38 C.F.R. §§ 3.103(c),  20.704 
(2003).  Hence, a remand is required.  

Accordingly, this case is remanded for the following:  

The RO should request clarification from 
the appellant as to whether she wants a 
personal hearing before local RO 
personnel or before a traveling Veterans 
Law Judge sitting at the Los Angeles RO.  
After her response is received, the 
appellant should be notified of the date 
and time of any such hearing.  
Thereafter, the case should be handled in 
accordance with the appropriate appellate 
procedures.  

As noted, the appellant need take no action until she is 
informed.  However, she is advised that she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


